Electronically Filed
                                                                 Supreme Court
                                                                 SCWC-10-0000188
                                                                 28-JAN-2013
                                                                 12:13 PM

                                SCWC-10-0000188

               IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      COUNTY OF HAWAI#I, a municipal
                   corporation of the State of Hawai#i,
                      Respondent/Plaintiff-Appellee,

                                       vs.

            UNIDEV, LLC, a Delaware limited liability company,
           Petitioner/Defendant and Counterclaimant-Appellant,

                                       vs.

    COUNTY OF HAWAI#I, a municipal corporation of the State of
 Hawai#i, HAWAII ISLAND HOUSING TRUST, a Hawai#i corporation; and
   WAIKOLOA WORKFORCE HOUSING, LLC, a Hawai#i limited liability
     company, Respondents/Counterclaim Defendants-Appellees,
                       (CIVIL NO. 09-1-264K)

           ---------------------------------------------------

                      COUNTY OF HAWAI#I, a municipal
                   corporation of the State of Hawai#i,
                     Respondent/Plaintiff-Appellant,

                                       vs.

           UNIDEV, LLC, a Delaware limited liability company,
               and UNIDEV HAWAII, LLC, a Delaware limited
          liability company, Petitioners/Defendants-Appellees.
                          (CIVIL NO. 10-1-427K)


             CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP-10-0000188;1 CIVIL NOS. 09-1-264K and 10-1-427K)


      1
              CAAP-11-0000019 was consolidated with CAAP-10-0000188 on November
23, 2011.
        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

            The Application for Writ of Certiorari filed on

December 17, 2012 by Petitioner/Defendant-Appellant UNIDEV, LLC

and Petitoners/Defendants-Appellees UNIDEV, LLC, and UNIDEV

HAWAII, LLC is hereby accepted and will be scheduled for oral

argument.    The parties will be notified by the appellate clerk

regarding scheduling.

            DATED:   Honolulu, Hawai#i, January 28, 2013.

Paul Alston,                       /s/ Mark E. Recktenwald
Maren L. Calvert,
and Claire Wong Black,             /s/ Paula A. Nakayama
for petitioner
                                   /s/ Simeon R. Acoba, Jr.
Katherine A. Garson,
Laureen L. Martin,                 /s/ Sabrina S. McKenna
and Joseph K. Kamelamela
for respondent                     /s/ Richard W. Pollack




                                   2